
	
		II
		110th CONGRESS
		2d Session
		S. 3633
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26
			 (legislative day, September 17), 2008
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and
		  Cosmetic Act to require country of origin labeling on prescription and
		  over-the-counter drugs.
	
	
		1.Short titleThis Act may be cited as the
			 Transparency in Drug Labeling
			 Act.
		2.Country of origin labeling for
			 drugs
			(a)In generalSection 502 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 352) is amended by adding at the end the
			 following:
				
					(aa)(1)If it is a drug subject to section
				503(b)(1) in final dosage form, unless the labeling of such drug bears the
				following 2 separate lists:
							(A)The identity of the country of manufacture
				of each active ingredient of the drug, listed in descending order based on the
				percentage of the number of active ingredients in the final dosage form
				manufactured in such countries.
							(B)The identity of the country of manufacture
				of each inactive ingredient of the drug, listed in descending order based on
				the percentage of the number of inactive ingredients in the final dosage form
				manufactured in such countries.
							(2)If it is a nonprescription drug (as defined
				in section 760), unless the label of such drug bears the following 2 separate
				lists:
							(A)The identity of the country of manufacture
				of each active ingredient of the drug, listed in descending order based on the
				percentage of the number of active ingredients in such drug manufactured in
				such countries.
							(B)The identity of the country of manufacture
				of each inactive ingredient of the drug, listed in descending order based on
				the percentage of the number of inactive ingredients in such drug manufactured
				in such
				countries.
							.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on the date that is 180 days after the date of
			 enactment of this Act.
			
